Citation Nr: 0922539	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-03 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel
INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In February 2009, the Veteran testified during a hearing held 
at the RO before the undersigned.  A transcript of the 
proceeding is associated with the claims file.  At the 
conclusion of the hearing, the record was left open for a 
period of 60 days in order to afford the Veteran an 
additional opportunity to obtain evidence in support of his 
claims.  No additional evidence, however, was submitted.  

FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period 
of active military service.

2.  While the Veteran served in Korea during a time period 
when herbicides were used, he was not likely exposed to 
herbicides, nor may exposure to herbicides otherwise be 
presumed.   

3.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).
2.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

Here, in a November 2004 letter pursuant to the VCAA, the RO 
advised the appellant of the types of evidence that he needed 
to send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining.  
Specifically, he was advised what the evidence must show to 
support the claims for service connection for bilateral 
hearing loss and diabetes mellitus.  In addition, he was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Finally, the letter advised the Veteran of the 
evidence it had received in connection with the claims.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In March 2006 correspondence, VA 
advised the Veteran of these criteria.

Recognition is given to the fact that complete VCAA was not 
provided to the Veteran prior to the initial adjudication of 
his appeal.  However, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claim was 
readjudicated in a November 2008 SSOC.

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  Moreover, the Veteran was 
afforded a VA examination, as discussed in greater detail 
below.  In correspondence received in March 2009, the Veteran 
questioned the adequacy of the VA examiner's opinion 
addressing the hearing loss claim.  He asserted that the 
examiner to take into consideration his in-service history of 
noise exposure.  The Board has reviewed his contention and 
finds the contrary.  The report of the April 2008 examination 
clearly took into account the Veteran's report of excessive 
noise exposure in service with inconsistent use of hearing 
protection.  It is also clear that the examiner considered 
this history but still provided a negative opinion.  The 
Board therefore finds that the examination was adequate for 
rating purposes, and that remand for additional examination 
would only unduly delay the resolution of the claim.  

Additionally, the Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection For Bilateral Hearing Loss

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See 38 C.F.R. § 3.303(a); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).


Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The Board has carefully reviewed all the evidence of record, 
but finds that the evidence does not support the claim.  
Here, the Board concedes that the Veteran, by virtue of his 
service as a helicopter repairman, was more likely than not 
exposed to acoustic trauma.  He has also demonstrates a 
current normal to severe bilateral sensorineural hearing loss 
disability that meets the requirements of 38 C.F.R. § 3.385.  
Hickson elements (1) and (2) have therefore been met.  

However, establishing exposure to acoustic trauma in service 
and having a current hearing loss disability is not 
sufficient to grant the claim.  There must evidence linking 
the current disability to such service - Hickson element (3).  
Here, the Board finds that the evidence of records 
preponderates against the Veteran's claim.

The Veteran's service treatment records fail to demonstrate 
the presence of a chronic hearing loss.  Reports of Medical 
Examinations in September 1967, December 1970, and April 
1970, all revealed normal clinical examinations of the ear.  
Audiometry results did not reveal any hearing loss 
disability.  

The earliest clinical indication of the potential presence of 
a chronic hearing loss is revealed by a November 1999 
audiogram from the Adventist Health Audiology department, 
almost 30 years following the Veteran's discharge from 
service.  A presumption of service connection under 38 C.F.R. 
§ 3.307, 3.309 is not for application.  Further, an August 
2005 VA clinical record described the Veteran's hearing loss 
as "presbyopia."  Presbyopia or presbycusis is "hearing 
loss associated with the aging process."  Palczewski v. 
Nicholson, 21 Vet. App. 174, 177 (2007).  

Moreover, the only competent medical opinion evidence 
addressing the etiology of the hearing loss disability is 
against the claim.  In this respect, the Board finds 
persuasive the opinion rendered by the VA examiner in April 
2008.  The opinion, that current sensorineural hearing loss 
was less likely than not caused by or the result of in-
service noise exposure was based upon the examiner's clinical 
experience, a review of the Veteran's service treatment 
records, post service treatment records, lay history and a 
current physical examination.  The examiner noted the 
Veteran's exposure to acoustic trauma in service but found it 
significant that no hearing loss disability was found during 
service or upon discharge from service.  

The Board has considered the Veteran's testimony wherein he 
offered his opinion that the hearing loss disability was 
incurred during service.  The Board finds, however, that the 
absence of findings of a hearing loss disorder during 
service, a clinical finding of normal hearing upon discharge 
from service, the post-service history where no hearing loss 
disability was demonstrated until several years after 
discharge, and the VA examination opinion against the claim 
are factors that weigh against the credibility of the 
Veteran's testimony.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, because of conflicting statements, 
and that the Board may weigh the absence of contemporary 
medical evidence against lay statements).  



In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.  


III.  Service Connection For Diabetes Mellitus 

The Veteran also seeks service connection for diabetes 
mellitus type II, claimed as secondary to herbicide exposure.  
Specifically, he contends that he was exposed to Agent Orange 
during his military service while participating in 
operational missions along the Korean DMZ and that such 
exposure led to the development of diabetes mellitus.  During 
testimony before the undersigned in February 2009, he did not 
allege that he served along the DMZ, but recalled a time when 
he visited an auto salvage yard along the DMZ.  He also 
reported spending a day at Camp Casey, an Army facility that 
was located along the DMZ.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for diabetes mellitus 
when it is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f). 
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These 
diseases include type II diabetes.  38 C.F.R. § 3.309(e).

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See VA Adjudication Manual, MR21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C;see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

The Board has carefully reviewed the Veteran's lay testimony 
as well as all evidence of record, but finds, however, that 
the preponderance of the evidence is against the claim.  
While the evidence shows that the Veteran currently has 
diabetes mellitus, it was not diagnosed until the late 
1990's, many years following his discharge from service.  
There is also no competent medical evidence linking diabetes 
mellitus to service, other than under the theory of his 
purported exposure to herbicide agents.  Therefore, service 
connection for diabetes mellitus under the tenets of 
38 C.F.R. §§ 3.303 or 3.309(a) is not warranted.  The Veteran 
does not argue to the contrary.  Rather, as noted, the 
Veteran asserts that he is entitled to the presumption of 
service connection for type II diabetes mellitus as a result 
of his in-service exposure to herbicide agents.

While the Veteran's service personnel records do reflect that 
he served in Korea during the time period when herbicide 
agents were sprayed in the DMZ, those records do not show 
that he served in the effected areas.  They also do not show 
that he served with the 2nd or 7th Infantry Divisions; the 
units to which a presumption of exposure to herbicide agents 
applies.  They do reflect Korean service from July 1968 to 
August 1969 and a primary military occupational specialty as 
Senior Helicopter Repairman.  They also show service, 
primarily, with the 593rd Transportation Detachment.  With 
this information, the U.S. Army and Joint Services Records 
Research Center (JSRRC) was asked to determine whether the 
Veteran had in-service exposure to herbicide agent.  The 
JSRRC reported in May and October 2008 that the 
Organizational History of the 55th Maintenance Battalion, 
which was the higher headquarters of the 593rd, showed that 
the 593rd Transportation Detachment did support the 2nd and 7th 
Infantry Divisions.  However, it was further noted that the 
available records at the JSRRC and the National Archives and 
Records Administration were unable to locate records that 
placed the Veteran's unit along the DMZ.  

The Board notes that the Veteran does not necessarily argue 
that he was stationed along the DMZ or with a unit that 
enjoys the presumption of exposure of herbicides in Korea.  
He instead argues that his exposure occurred as a result of 
day trips that took him to areas where the Agent Orange was 
used.  He is unable to provide the name of a fellow service 
member that would help to corroborate his story.  The Board 
is unable to find that the Veteran's lone assertion, in and 
of itself, warrants a presumption or supports a factual 
finding that the Veteran was exposed to herbicide agents.  

Indeed, in deference to his honesty, the Board observes that 
the Veteran himself only speculates that he ventured into an 
area affected by herbicides.  In a statement dated in 
February 2006, he indicated that he drove in vehicles 
"near" the DMZ or was stationed with units that were 
"close" to the DMZ.  He did not give any exact location or 
bearing.  He also testified he was not "exactly sure, based 
on the map of Korea, where" he was when he went out on his 
various missions.  Transcript at 15.  Similarly, answering a 
question as to whether his missions took him within close 
proximity of the DMZ, he stated that he could not "recall 
altogether," but that he was "pretty sure."  Transcript at 
16.  The Board finds that such speculation does not give rise 
to establishing exposure.  Thus, as there is no evidence of 
in-service exposure to herbicide agents, the presumption of 
service connection for type II diabetes mellitus under 
38 C.F.R. § 3.309(e) must fail.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  See Gilbert v. 
Derwinski, 1 Vet. App. at 53.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for diabetes mellitus, to include as 
claimed as due to herbicide exposure, is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


